— In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated January 23, 2002, which denied her motion, inter alia, for supervised disclosure.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from a nondispositional order of the Family Court in a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based on permanent neglect, in contrast to a nondispositional order in a neglect proceeding pursuant to Family Court Act article 10 (see Family Ct Act § 1112 [a]; Matter of Roy D., Jr., 207 AD2d 958 [1994]). We decline to grant leave to appeal. In any event, we note that there is no merit to the contentions raised by the appellant. Santucci, J.P., Schmidt, Adams and Crane, JJ., concur.